Scott, Judge,
delivered the opinion of the court.
This is a motion to affirm a judgment because the appellant failed to file in the office of the clerk of the supreme court, at least fifteen days before the term of such court to which the appeal is returnable, a perfect transcript of the record and proceedings in the cause.
The judgment was rendered in the court of common pleas *114of St. Louis county on the 30th day of January last. That court continued the session at which the judgment was rendered until the first of April following. In the mean time, on the third Monday in March, the supreme court commenced its regular session.
As all the proceedings of a court of record during the term at which they are had are in the breast of the court and may be modified or set aside, notwithstanding the time at which a motion for a new trial or in arrest of judgment may be made has elapsed, it is not regular to take a transcript of such judgment before the end of the term without leave of the court. We deem this a sufficient reason for not filing
the record. Motion denied.
Judge Ewing concurs; Judge Napton absent.